Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2022

                                      No. 04-21-00028-CV

                         IN THE INTEREST OF N.M.B., A CHILD,


                  From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-EM5-06049
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        In response to our January 7, 2022 order, Appellant Channel Beverly has provided
written proof that she has paid the required fee to court reporter Mary Wilson for preparation of
the reporter’s record. We ORDER Mary Wilson to file the reporter’s record on or before
February 17, 2022.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court